Case 1:20-cv-02232-CL        Document 11        Filed 01/25/21    Page 1 of 1




Bob Robertson
OSB #661038
1175 E. Main St., Ste 1F
Medford, OR 97504
(541) 772-3442
2 bobfaw@integra.net
Attorney for Plaintiff




                             UNITED STATES DlSTRfCT COURT

                                  DISTRICT OF OREGON
                                     Medford Division



LEWIS RESORTS, LLC, an Oregon               )        Civil No: 1:20-cv-02232-CL
Limited Liability Company, doing business   )
as LOST CREEK MARINA and LOST               )
CREEK LAKE AND MARINA,                      )        ORDER TO DISMISS
                                            )
               Plaintiff,                   )
                                            )
               V.                           )
                                            )
THE STATE OF OREGON. BY AND                 )
THROUGH ITS DEPARTMENT OF                   )
TRANSPORTATION , PARKS AND                  )
RECREATION DlVISION, hereinafter            )
referred to as OREGON PARKS and U.S .       )
ARMY, CORPS OF ENGINEERS,                   )
                                            )
               Defendants.                  )
                                            )


       BASED UPON the Motion for Dismissal and the Court being fully advised in the

premises, IT IS HEREBY ORDERED that said case is dismissed without prejudice.


        Dated: January 25, 2021                 /s/Ann Aiken
                                                Ann Aiken
                                                U.S. District Court Judge




Page -1- ORDER TO DISMISS
